En Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
Ernesto Acevedo presentó el 5 de mayo de 1911 nna de-manda en la Corte de Distrito de Agnadilla contra los here-deros desconocidos de José Leopoldo Rafols y Tarrío, en la qne alegó tener veinte y dos años de edad y ser hijo ilegí-timo de Jnana Acevedo y de José Leopoldo Rafols y Tarrío, qnien pública y privadamente lo tuvo siempre por hijo suyo, se ocupó de sn sostenimiento durante sn menor edad, como también de la madre, y qne sn padre murió soltero en el año 1908. La demanda concluyó con la súplica de que se le declare hijo natural reconocido de José Leopoldo Rafols y Ta-rrío.
Citados por medio de edictos los herederos desconoci-dos de dicho José Leopoldo Rafols y Tarrío comparecieron, Juan, Teodomiro y Elena Tarrío formulando excepción pre-via a la demanda, sin que volvieran luego a hacer gestión alguna en el pleito, ni comparecieran al juicio oral. En éste presentó el demandante la evidencia que estimó pertinente, después de lo cual la corte dictó sentencia desestimando la demanda'con las-costas, la que ha sido apelada por el deman-dante Ernesto Acevedo.
Dos fueron las razones qne tuvo la corte inferior para dictar su fallo desestimando la demanda, según vemos por la relación que hizo del caso, siendo aquélla, que la demanda no, contiene hechos suficientes que determinen una causa de acción, y que de todos modos la prueba no demostraba el propósito deliberado de reconocer al hijo.
El demandante Ernesto Acevedo nació en 1889, o sea bajo el imperio de la Ley 11 de Toro, según la cual para que una persona pudiera ser reconocida como hijo natural, se requería que los padres pudieran casarse justamente sin dispensación en la época del parto o de la concepción. Este es un requi-*752sito esencial que debe alegarse en toda demanda de filiación, y así lo fia resuelto ya esta Corte Suprema en el caso de la Sucesión Díaz v. Sucesión Díaz, 17 D. P. R., 57, en el que se dijo:
“=* * =» no eg pleito entablado con el objeto de probar la condición legal de los demandantes, sino qne se presume que tal con-dición legal es real, empleando en la demanda palabras tales como ‘hijos del hijo natural reconocido de dicho Lucas Díaz.’ Si se preten-diera identificar el presente pleito con una acción sobre reconoci-miento, entonces la demanda resultaría fatalmente defectuosa, por no expresarse en ella la capacidad de los padres para contraer matri-monio, ni el modo de reconocimiento.”
La demanda en este caso carece de tal' alegación y por consiguiente no aduce todos los hechos necesarios para de-terminar una causa de acción.
Por este fundamento la sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.